 

EXHIBIT 10.13

INTELLECTUAL PROPERTY SECURITY AGREEMENT

Intellectual Property Security Agreement (this "Agreement" dated as of July 15,
2005, by and among Itronics Inc., a Texas corporation (the "Company"), and the
secured parties signatory hereto and their respective endorsees, transferees and
assigns (collectively, the "Secured Party").

W I T N E S S E T H :

WHEREAS, pursuant to a Securities Purchase Agreement, dated the date hereof,
between Company and the Secured Party (the "Purchase Agreement"), Company has
agreed to issue to the Secured Party and the Secured Party has agreed to
purchase from Company certain of Company’s 8% Callable Secured Convertible
Notes, due three years from the date of issue (the "Notes"), which are
convertible into shares of Company’s Common Stock, par value $.001 per share
(the "Common Stock"). In connection therewith, Company shall issue the Secured
Party certain Common Stock purchase warrants (the "Warrants"); and

WHEREAS, in order to induce the Secured Party to purchase the Notes, Company has
agreed to execute and deliver to the Secured Party this Agreement for the
benefit of the Secured Party and to grant to it a first priority security
interest in certain Intellectual Property (defined below) of Company to secure
the prompt payment, performance and discharge in full of all of Company’s
obligations under the Notes and exercise and discharge in full of Company’s
obligations under the Warrants; and

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, terms which are defined in
the Purchase Agreement and used herein are so used as so defined; and the
following terms shall have the following meanings:

"Software Intellectual Property" shall mean:

(a) all software programs (including all source code, object code and all
related applications and data files), whether now owned, upgraded, enhanced,
licensed or leased or hereafter acquired by the Company, above;

(b) all computers and electronic data processing hardware and firmware
associated therewith;

(c) all documentation (including flow charts, logic diagrams, manuals, guides
and specifications) with respect to such software, hardware and firmware
described in the preceding clauses (a) and (b); and

(d) all rights with respect to all of the foregoing, including, without
limitation, any and all upgrades, modifications, copyrights, licenses, options,
warranties, service contracts, program services, test rights, maintenance
rights, support rights, improvement

 

--------------------------------------------------------------------------------

rights, renewal rights and indemnifications and substitutions, replacements,
additions, or model conversions of any of the foregoing.

"Copyrights" shall mean (a) all copyrights, registrations and applications for
registration, issued or filed, including any reissues, extensions or renewals
thereof, by or with the United States Copyright Office or any similar office or
agency of the United States, any state thereof, or any other country or
political subdivision thereof, or otherwise, including, all rights in and to the
material constituting the subject matter thereof, including, without limitation,
any referred to in Schedule B hereto, and (b) any rights in any material which
is copyrightable or which is protected by common law, United States copyright
laws or similar laws or any law of any State, including, without limitation, any
thereof referred to in Schedule B hereto.

"Copyright License" shall mean any agreement, written or oral, providing for a
grant by the Company of any right in any Copyright, including, without
limitation, any thereof referred to in Schedule B hereto.

"Intellectual Property" shall means, collectively, the Software Intellectual
Property, Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks,
Trademark Licenses and Trade Secrets.

"Obligations" means all of the Company’s obligations under this Agreement and
the Notes, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later decreased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from the Secured Party as a preference, fraudulent transfer or
otherwise as such obligations may be amended, supplemented, converted, extended
or modified from time to time.

"Patents" shall mean (a) all letters patent of the United States or any other
country or any political subdivision thereof, and all reissues and extensions
thereof, including, without limitation, any thereof referred to in Schedule B
hereto, and (b) all applications for letters patent of the United States and all
divisions, continuations and continuations-in-part thereof or any other country
or any political subdivision, including, without limitation, any thereof
referred to in Schedule B hereto.

"Patent License" shall mean all agreements, whether written or oral, providing
for the grant by the Company of any right to manufacture, use or sell any
invention covered by a Patent, including, without limitation, any thereof
referred to in Schedule B hereto.

"Security Agreement" shall mean the a Security Agreement, dated the date hereof
between Company and the Secured Party.

"Trademarks" shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and the goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in

2

--------------------------------------------------------------------------------

connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any state thereof or
any other country or any political subdivision thereof, or otherwise, including,
without limitation, any thereof referred to in Schedule B hereto, and (b) all
reissues, extensions or renewals thereof.

"Trademark License" shall mean any agreement, written or oral, providing for the
grant by the Company of any right to use any Trademark, including, without
limitation, any thereof referred to in Schedule B hereto.

"Trade Secrets" shall mean common law and statutory trade secrets and all other
confidential or proprietary or useful information and all know-how obtained by
or used in or contemplated at any time for use in the business of the Company
(all of the foregoing being collectively called a "Trade Secret"), whether or
not such Trade Secret has been reduced to a writing or other tangible form,
including all documents and things embodying, incorporating or referring in any
way to such Trade Secret, all Trade Secret licenses, including each Trade Secret
license referred to in Schedule B hereto, and including the right to sue for and
to enjoin and to collect damages for the actual or threatened misappropriation
of any Trade Secret and for the breach or enforcement of any such Trade Secret
license.

2. Grant of Security Interest. In accordance with Section 3(m) of the Security
Agreement, to secure the complete and timely payment, performance and discharge
in full, as the case may be, of all of the Obligations, the Company hereby,
unconditionally and irrevocably, pledges, grants and hypothecates to the Secured
Party, a continuing security interest in, a continuing first lien upon, an
unqualified right to possession and disposition of and a right of set-off
against, in each case to the fullest extent permitted by law, all of the
Company’s right, title and interest of whatsoever kind and nature in and to the
Intellectual Property (the "Security Interest").

3. Representations and Warranties. The Company hereby represents and warrants,
and covenants and agrees with, the Secured Party as follows:

(a) The Company has the requisite corporate power and authority to enter into
this Agreement and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by the Company of this Agreement and the
filings contemplated therein have been duly authorized by all necessary action
on the part of the Company and no further action is required by the Company.
This Agreement constitutes a legal, valid and binding obligation of the Company
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally.

(b) The Company represents and warrants that it has no place of business or
offices where its respective books of account and records are kept (other than
temporarily at the offices of its attorneys or accountants) or places where the
Intellectual Property is stored or located, except as set forth on Schedule A
attached hereto;

3

--------------------------------------------------------------------------------

(c) The Company is the sole owner of the Intellectual Property (except for
non-exclusive licenses granted by the Company in the ordinary course of
business), free and clear of any liens, security interests, encumbrances, rights
or claims, and is fully authorized to grant the Security Interest in and to
pledge the Intellectual Property, except as set forth on Schedule D or for a
financing statement covering assets acquired by the Company after the date
hereof. There is not on file in any governmental or regulatory authority, agency
or recording office an effective financing statement, security agreement,
license or transfer or any notice of any of the foregoing (other than those that
have been filed in favor of the Secured Party pursuant to this Agreement)
covering or affecting any of the Intellectual Property, except as set forth on
Schedule D. So long as this Agreement shall be in effect, the Company shall not
execute and shall not knowingly permit to be on file in any such office or
agency any such financing statement or other document or instrument (except to
the extent filed or recorded in favor of the Secured Party pursuant to the terms
of this Agreement), except as set forth on Schedule D, provided that the value
of the Intellectual Property covered by this Agreement along with the Collateral
(as defined in the Security Agreement) is equal to at least 150% of the
Obligations.

(d) The Company shall at all times maintain its books of account and records
relating to the Intellectual Property at its principal place of business and its
Intellectual Property at the locations set forth on Schedule A attached hereto
and may not relocate such books of account and records unless it delivers to the
Secured Party at least 30 days prior to such relocation (i) written notice of
such relocation and the new location thereof (which must be within the United
States) and (ii) evidence that the necessary documents have been filed and
recorded and other steps have been taken to perfect the Security Interest to
create in favor of the Secured Party valid, perfected and continuing first
priority liens in the Intellectual Property to the extent they can be perfected
through such filings.

(e) This Agreement creates in favor of the Secured Party a valid security
interest in the Intellectual Property securing the payment and performance of
the Obligations and, upon making the filings required hereunder, a perfected
first priority security interest in such Intellectual Property to the extent
that it can be perfected through such filings.

(f) Upon request of the Secured Party, the Company shall execute and deliver any
and all agreements, instruments, documents, and papers as the Secured Party may
request to evidence the Secured Party’s security interest in the Intellectual
Property and the goodwill and general intangibles of the Company relating
thereto or represented thereby, and the Company hereby appoints the Secured
Party its attorney-in-fact to execute and file all such writings for the
foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; such power being coupled with an interest is irrevocable until the
Obligations have been fully satisfied and are paid in full.

(g) Except as set forth on Schedule D, the execution, delivery and performance
of this Agreement does not conflict with or cause a breach or default, or an
event that with or without the passage of time or notice, shall constitute a
breach or default, under any agreement to which the Company is a party or by
which the Company is bound. No consent (including, without limitation, from
stock holders or creditors of the Company) is required for the Company to enter
into and perform its obligations hereunder.

4

--------------------------------------------------------------------------------

(h) The Company shall at all times maintain the liens and Security Interest
provided for hereunder as valid and perfected first priority liens and security
interests in the Intellectual Property to the extent they can be perfected by
filing in favor of the Secured Party until this Agreement and the Security
Interest hereunder shall terminate pursuant to Section 11. The Company hereby
agrees to defend the same against any and all persons. The Company shall
safeguard and protect all Intellectual Property for the account of the Secured
Party. Without limiting the generality of the foregoing, the Company shall pay
all fees, taxes and other amounts necessary to maintain the Intellectual
Property and the Security Interest hereunder, and the Company shall obtain and
furnish to the Secured Party from time to time, upon demand, such releases
and/or subordinations of claims and liens which may be required to maintain the
priority of the Security Interest hereunder.

(i) The Company will not transfer, pledge, hypothecate, encumber, license
(except for non-exclusive licenses granted by the Company in the ordinary course
of business), sell or otherwise dispose of any of the Intellectual Property
without the prior written consent of the Secured Party.

(j) The Company shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Party promptly, in sufficient detail, of any substantial
change in the Intellectual Property, and of the occurrence of any event which
would have a material adverse effect on the value of the Intellectual Property
or on the Secured Party’s security interest therein.

(k) The Company shall permit the Secured Party and its representatives and
agents to inspect the Intellectual Property at any time, and to make copies of
records pertaining to the Intellectual Property as may be requested by the
Secured Party from time to time.

(l) The Company will take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Intellectual Property.

(m) The Company shall promptly notify the Secured Party in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Intellectual Property and of any other information
received by the Company that may materially affect the value of the Intellectual
Property, the Security Interest or the rights and remedies of the Secured Party
hereunder.

(n) All information heretofore, herein or hereafter supplied to the Secured
Party by or on behalf of the Company with respect to the Intellectual Property
is accurate and complete in all material respects as of the date furnished.

(o) Schedule A attached hereto contains a list of all of the subsidiaries of
Company.

(p) Schedule B attached hereto includes all Licenses, and all Patents and Patent
Licenses, if any, owned by the Company in its own name as of the date hereof.
Schedule B hereto includes all Trademarks and Trademark Licenses, if any, owned
by the

5

--------------------------------------------------------------------------------

Company in its own name as of the date hereof. Schedule B hereto includes all
Copyrights and Copyright Licenses, if any, owned by the Company in its own name
as of the date hereof. Schedule B hereto includes all Trade Secrets and Trade
Secret Licenses, if any, owned by the Company as of the date hereof. To the best
of the Company’s knowledge, each License, Patent, Trademark, Copyright and Trade
Secret is valid, subsisting, unexpired, enforceable and has not been abandoned.
Except as set forth in Schedule B, none of such Licenses, Patents, Trademarks,
Copyrights and Trade Secrets is the subject of any licensing or franchise
agreement. To the best of the Company’s knowledge, no holding, decision or
judgment has been rendered by any Governmental Body which would limit, cancel or
question the validity of any License, Patent, Trademark, Copyright and Trade
Secrets . Except as set forth in Schedule B, no action or proceeding is pending
(i) seeking to limit, cancel or question the validity of any License, Patent,
Trademark, Copyright or Trade Secret, or (ii) which, if adversely determined,
would have a material adverse effect on the value of any License, Patent,
Trademark, Copyright or Trade Secret. The Company has used and will continue to
use for the duration of this Agreement, proper statutory notice in connection
with its use of the Patents, Trademarks and Copyrights and consistent standards
of quality in products leased or sold under the Patents, Trademarks and
Copyrights.

(q) With respect to any Intellectual Property:

             (i) such Intellectual Property is subsisting and has not been
adjudged invalid or unenforceable, in whole or in part;

             (ii) such Intellectual Property is valid and enforceable;

             (iii) the Company has made all necessary filings and recordations
to protect its interest in such Intellectual Property,                     
including, without limitation, recordations of all of its interests in the
Patents, Patent Licenses, Trademarks and                     Trademark Licenses
in the United States Patent and Trademark Office and in corresponding offices
throughout the                     world and its claims to the Copyrights and
Copyright Licenses in the United States Copyright Office and in
                    corresponding offices throughout the world;

             (iv) other than as set forth in Schedule B, the Company is the
exclusive owner of the entire and unencumbered right,                      title
and interest in and to such Intellectual Property and no claim has been made
that the use of such Intellectual                      Property infringes on the
asserted rights of any third party; and

             (v) the Company has performed and will continue to perform all acts
and has paid all required fees and taxes to                      maintain each
and every item of Intellectual Property in full force and effect throughout the
world, as applicable.

6

--------------------------------------------------------------------------------

(r) Except with respect to any Trademark or Copyright that the Company shall
reasonably determine is of negligible economic value to the Company, the Company
shall:

> > (i) maintain each Trademark and Copyright in full force free from any claim
> > of abandonment for non-use, maintain as in the past the quality of products
> > and services offered under such Trademark or Copyright; employ such
> > Trademark or Copyright with the appropriate notice of registration; not
> > adopt or use any mark which is confusingly similar or a colorable imitation
> > of such Trademark or Copyright unless the Secured Party shall obtain a
> > perfected security interest in such mark pursuant to this Agreement; and not
> > (and not permit any licensee or sublicensee thereof to) do any act or
> > knowingly omit to do any act whereby any Trademark or Copyright may become
> > invalidated;
> > 
> > (ii) not, except with respect to any Patent that it shall reasonably
> > determine is of negligible economic value to it, do any act, or omit to do
> > any act, whereby any Patent may become abandoned or dedicated; and
> > 
> > (iii) notify the Secured Party immediately if it knows, or has reason to
> > know, that any application or registration relating to any Patent, Trademark
> > or Copyright may become abandoned or dedicated, or of any adverse
> > determination or development (including, without limitation, the institution
> > of, or any such determination or development in, any proceeding in the
> > United States Patent and Trademark Office, United States Copyright Office or
> > any court or tribunal in any country) regarding its ownership of any Patent,
> > Trademark or Copyright or its right to register the same or to keep and
> > maintain the same.

(s) Whenever the Company, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, United States Copyright Office or any similar office or agency in any
other country or any political subdivision thereof or acquire rights to any new
Patent, Trademark or Copyright whether or not registered, report such filing to
the Secured Party within five business days after the last day of the fiscal
quarter in which such filing occurs.

(t) The Company shall take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any similar office or agency
in any other country or any political subdivision thereof, to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of the Patents, Trademarks and Copyrights, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.

7

--------------------------------------------------------------------------------

(u) In the event that any Patent, Trademark or Copyright included in the
Intellectual Property is infringed, misappropriated or diluted by a third party,
promptly notify the Secured Party after it learns thereof and shall, unless it
shall reasonably determine that such Patent, Trademark or Copyright is of
negligible economic value to it, which determination it shall promptly report to
the Secured Party, promptly sue for infringement, misappropriation or dilution,
to seek injunctive relief where appropriate and to recover any and all damages
for such infringement, misappropriation or dilution, or take such other actions
as it shall reasonably deem appropriate under the circumstances to protect such
Patent, Trademark or Copyright. If the Company lacks the financial resources to
comply with this Section 3(t), the Company shall so notify the Secured Party and
shall cooperate fully with any enforcement action undertaken by the Secured
Party on behalf of the Company.

4. Defaults. The following events shall be "Events of Default":

(a) The occurrence of an Event of Default (as defined in the Notes) under the
Notes;

(b) Any representation or warranty of the Company in this Agreement or in the
Security Agreement shall prove to have been incorrect in any material respect
when made;

(c) The failure by the Company to observe or perform any of its obligations
hereunder or in the Security Agreement for ten (10) days after receipt by the
Company of notice of such failure from the Secured Party; and

(d) Any breach of, or default under, the Warrants.

5. Duty To Hold In Trust. Upon the occurrence of any Event of Default and at any
time thereafter, the Company shall, upon receipt by it of any revenue, income or
other sums subject to the Security Interest, whether payable pursuant to the
Notes or otherwise, or of any check, draft, note, trade acceptance or other
instrument evidencing an obligation to pay any such sum, hold the same in trust
for the Secured Party and shall forthwith endorse and transfer any such sums or
instruments, or both, to the Secured Party for application to the satisfaction
of the Obligations.

6. Rights and Remedies Upon Default. Upon occurrence of any Event of Default and
at any time thereafter, the Secured Party shall have the right to exercise all
of the remedies conferred hereunder and under the Notes, and the Secured Party
shall have all the rights and remedies of a secured party under the UCC and/or
any other applicable law (including the Uniform Commercial Code of any
jurisdiction in which any Intellectual Property is then located). Without
limitation, the Secured Party shall have the following rights and powers:

(a) The Secured Party shall have the right to take possession of the
Intellectual Property and, for that purpose, enter, with the aid and assistance
of any person, any premises where the Intellectual Property, or any part
thereof, is or may be placed and remove the same, and the Company shall assemble
the Intellectual Property and make it available to the Secured Party at

8

--------------------------------------------------------------------------------

places which the Secured Party shall reasonably select, whether at the Company’s
premises or elsewhere, and make available to the Secured Party, without rent,
all of the Company’s respective premises and facilities for the purpose of the
Secured Party taking possession of, removing or putting the Intellectual
Property in saleable or disposable form.

(b) The Secured Party shall have the right to operate the business of the
Company using the Intellectual Property and shall have the right to assign,
sell, lease or otherwise dispose of and deliver all or any part of the
Intellectual Property, at public or private sale or otherwise, either with or
without special conditions or stipulations, for cash or on credit or for future
delivery, in such parcel or parcels and at such time or times and at such place
or places, and upon such terms and conditions as the Secured Party may deem
commercially reasonable, all without (except as shall be required by applicable
statute and cannot be waived) advertisement or demand upon or notice to the
Company or right of redemption of the Company, which are hereby expressly
waived. Upon each such sale, lease, assignment or other transfer of Intellectual
Property, the Secured Party may, unless prohibited by applicable law which
cannot be waived, purchase all or any part of the Intellectual Property being
sold, free from and discharged of all trusts, claims, right of redemption and
equities of the Company, which are hereby waived and released.

7. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Intellectual Property hereunder shall be applied first, to
the expenses of retaking, holding, storing, processing and preparing for sale,
selling, and the like (including, without limitation, any taxes, fees and other
costs incurred in connection therewith) of the Intellectual Property, to the
reasonable attorneys’ fees and expenses incurred by the Secured Party in
enforcing its rights hereunder and in connection with collecting, storing and
disposing of the Intellectual Property, and then to satisfaction of the
Obligations, and to the payment of any other amounts required by applicable law,
after which the Secured Party shall pay to the Company any surplus proceeds. If,
upon the sale, license or other disposition of the Intellectual Property, the
proceeds thereof are insufficient to pay all amounts to which the Secured Party
is legally entitled, the Company will be liable for the deficiency, together
with interest thereon, at the rate of 15% per annum (the "Default Rate"), and
the reasonable fees of any attorneys employed by the Secured Party to collect
such deficiency. To the extent permitted by applicable law, the Company waives
all claims, damages and demands against the Secured Party arising out of the
repossession, removal, retention or sale of the Intellectual Property, unless
due to the gross negligence or willful misconduct of the Secured Party.

8. Costs and Expenses. The Company agrees to pay all out-of-pocket fees, costs
and expenses incurred in connection with any filing required hereunder,
including without limitation, any financing statements, continuation statements,
partial releases and/or termination statements related thereto or any expenses
of any searches reasonably required by the Secured Party. The Company shall also
pay all other claims and charges which in the reasonable opinion of the Secured
Party might prejudice, imperil or otherwise affect the Intellectual Property or
the Security Interest therein. The Company will also, upon demand, pay to the
Secured Party the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, which
the Secured Party may incur in connection with (i) the enforcement of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Intellectual Property, or (iii)

9

--------------------------------------------------------------------------------

the exercise or enforcement of any of the rights of the Secured Party under the
Notes. Until so paid, any fees payable hereunder shall be added to the principal
amount of the Notes and shall bear interest at the Default Rate.

9. Responsibility for Intellectual Property. The Company assumes all liabilities
and responsibility in connection with all Intellectual Property, and the
obligations of the Company hereunder or under the Notes and the Warrants shall
in no way be affected or diminished by reason of the loss, destruction, damage
or theft of any of the Intellectual Property or its unavailability for any
reason.

10. Security Interest Absolute. All rights of the Secured Party and all
Obligations of the Company hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Notes, the Warrants or any agreement entered into in connection with the
foregoing, or any portion hereof or thereof; (b) any change in the time, manner
or place of payment or performance of, or in any other term of, all or any of
the Obligations, or any other amendment or waiver of or any consent to any
departure from the Notes, the Warrants or any other agreement entered into in
connection with the foregoing; (c) any exchange, release or nonperfection of any
of the Intellectual Property, or any release or amendment or waiver of or
consent to departure from any other Intellectual Property for, or any guaranty,
or any other security, for all or any of the Obligations; (d) any action by the
Secured Party to obtain, adjust, settle and cancel in its sole discretion any
insurance claims or matters made or arising in connection with the Intellectual
Property; or (e) any other circumstance which might otherwise constitute any
legal or equitable defense available to the Company, or a discharge of all or
any part of the Security Interest granted hereby. Until the Obligations shall
have been paid and performed in full, the rights of the Secured Party shall
continue even if the Obligations are barred for any reason, including, without
limitation, the running of the statute of limitations or bankruptcy. The Company
expressly waives presentment, protest, notice of protest, demand, notice of
nonpayment and demand for performance. In the event that at any time any
transfer of any Intellectual Property or any payment received by the Secured
Party hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Party, then, in any such
event, the Company’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof. The
Company waives all right to require the Secured Party to proceed against any
other person or to apply any Intellectual Property which the Secured Party may
hold at any time, or to marshal assets, or to pursue any other remedy. The
Company waives any defense arising by reason of the application of the statute
of limitations to any obligation secured hereby.

11. Term of Agreement. This Agreement and the Security Interest shall terminate
on the date on which all payments under the Notes have been made in full and all
other Obligations have been paid or discharged. Upon such termination, the
Secured

10

--------------------------------------------------------------------------------

Party, at the request and at the expense of the Company, will join in executing
any termination statement with respect to any financing statement executed and
filed pursuant to this Agreement.

12. Power of Attorney; Further Assurances.

(a) The Company authorizes the Secured Party, and does hereby make, constitute
and appoint it, and its respective officers, agents, successors or assigns with
full power of substitution, as the Company’s true and lawful attorney-in-fact,
with power, in its own name or in the name of the Company, to, after the
occurrence and during the continuance of an Event of Default, (i) endorse any
notes, checks, drafts, money orders, or other instruments of payment (including
payments payable under or in respect of any policy of insurance) in respect of
the Intellectual Property that may come into possession of the Secured Party;
(ii) to sign and endorse any UCC financing statement or any invoice, freight or
express bill, bill of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications and notices in connection with accounts, and
other documents relating to the Intellectual Property; (iii) to pay or discharge
taxes, liens, security interests or other encumbrances at any time levied or
placed on or threatened against the Intellectual Property; (iv) to demand,
collect, receipt for, compromise, settle and sue for monies due in respect of
the Intellectual Property; and (v) generally, to do, at the option of the
Secured Party, and at the Company’s expense, at any time, or from time to time,
all acts and things which the Secured Party deems necessary to protect, preserve
and realize upon the Intellectual Property and the Security Interest granted
therein in order to effect the intent of this Agreement, the Notes and the
Warrants, all as fully and effectually as the Company might or could do; and the
Company hereby ratifies all that said attorney shall lawfully do or cause to be
done by virtue hereof. This power of attorney is coupled with an interest and
shall be irrevocable for the term of this Agreement and thereafter as long as
any of the Obligations shall be outstanding.

(b) On a continuing basis, the Company will make, execute, acknowledge, deliver,
file and record, as the case may be, in the proper filing and recording places
in any jurisdiction, including, without limitation, the jurisdictions indicated
on Schedule C, attached hereto, all such instruments, and take all such action
as may reasonably be deemed necessary or advisable, or as reasonably requested
by the Secured Party, to perfect the Security Interest granted hereunder and
otherwise to carry out the intent and purposes of this Agreement, or for
assuring and confirming to the Secured Party the grant or perfection of a
security interest in all the Intellectual Property.

(c) The Company hereby irrevocably appoints the Secured Party as the Company’s
attorney-in-fact, with full authority in the place and stead of the Company and
in the name of the Company, from time to time in the Secured Party’s discretion,
to take any action and to execute any instrument which the Secured Party may
deem necessary or advisable to accomplish the purposes of this Agreement,
including the filing, in its sole discretion, of one or more financing or
continuation statements and amendments thereto, relative to any of the
Intellectual Property without the signature of the Company where permitted by
law.

13. Notices. All notices, requests, demands and other communications hereunder
shall be in writing, with copies to all the other parties hereto, and shall be
deemed to have been duly given when (i) if delivered by hand, upon receipt, (ii)
if sent by facsimile,

11

--------------------------------------------------------------------------------

upon receipt of proof of sending thereof, (iii) if sent by nationally recognized
overnight delivery service (receipt requested), the next business day or (iv) if
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, four days after posting in the U.S. mails, in each case if
delivered to the following addresses:

If to the Company:                                      Itronics Inc.

                                                                 6490 S.
McCarran Blvd.
                                                                 Building C-23

                                                                 Reno, Nevada
89509
                                                                Attention: Dr.
John W. Whitney, President
                                                                Telephone: (775)
689-7696
                                                                Facsimile: (775)
689-7691

With a copy to:                                          Sichenzia Ross Friedman
Ference LLP

                                                                 1065 Avenue of
the Americas

                                                                 New York, NY
10018

                                                                 Attention:
Gregory Sichenzia, Esq.
                                                                 Telephone:
(212) 930-9700

                                                                  Facsimile:
(212) 930-9725

 

If to the Secured Party:                                AJW Partners, LLC
                                                                  AJW Offshore,
Ltd.
                                                                  AJW Qualified
Partners, LLC
                                                                  New Millennium
Capital Partners, II, LLC
                                                                  1044 Northern
Boulevard
                                                                  Suite 302
                                                                  Roslyn, New
York 11576
                                                                  Attention:
Corey Ribotsky
                                                                 Facsimile:
516-739-7115

With copies to:                                            Ballard Spahr Andrews
& Ingersoll, LLP

                                                                  1735 Market
Street, 51st Floor

                                                                   Philadelphia,
Pennsylvania 19103

                                                                   Attention:
Gerald J. Guarcini, Esquire

                                                                   Facsimile:
215-864-8999

14. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Intellectual Property or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’s rights and
remedies hereunder.

12

--------------------------------------------------------------------------------

15. Miscellaneous.

(a) No course of dealing between the Company and the Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the Notes shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

(b) All of the rights and remedies of the Secured Party with respect to the
Intellectual Property, whether established hereby or by the Notes or by any
other agreements, instruments or documents or by law shall be cumulative and may
be exercised singly or concurrently.

(c) This Agreement and the Security Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and is intended to
supersede all prior negotiations, understandings and agreements with respect
thereto. Except as specifically set forth in this Agreement, no provision of
this Agreement may be modified or amended except by a written agreement
specifically referring to this Agreement and signed by the parties hereto.

(d) In the event that any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.

(e) No waiver of any breach or default or any right under this Agreement shall
be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.

(f) This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

(h) This Agreement shall be construed in accordance with the laws of the State
of New York, except to the extent the validity, perfection or enforcement of a
security interest hereunder in respect of any particular Intellectual Property
which are governed by a jurisdiction other than the State of New York in which
case such law shall govern. Each of the parties hereto irrevocably

13

--------------------------------------------------------------------------------

submit to the exclusive jurisdiction of any New York State or United States
Federal court sitting in Manhattan county over any action or proceeding arising
out of or relating to this Agreement, and the parties hereto hereby irrevocably
agree that all claims in respect of such action or proceeding may be heard and
determined in such New York State or Federal court. The parties hereto agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. The parties hereto further waive any objection to venue
in the State of New York and any objection to an action or proceeding in the
State of New York on the basis of forum non conveniens.

(i) EACH PARTY HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATER OF
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH PARTY WILL CONTINUE TO RELY
ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
SUCH PARTY HAS KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHTS TO A JURY TRIAL
FOLLOWING SUCH CONSULTATION. THIS WAIVER IS IRREVOCABLE, MEANING THAT,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS AND SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. IN THE EVENT OF A
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(j) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.

                                                                                   
ITRONICS INC.

                                                                                  
By: /S/ JOHN W. WHITNEY

                                                                                        
Dr. John W. Whitney
                                                                                        
President

                                                                                 
AJW PARTNERS, LLC


                                                                                 
By: SMS Group, LLC



                                                                                 
By: /S/ COREY S. RIBOTSKY
                                                                                      
Corey S. Ribotsky
                                                                                      
Manager

                                                                                
AJW OFFSHORE, LTD.


                                                                                
By: First Street Manager II, LLC



                                                                                
By: /S/ COREY S. RIBOTSKY
                                                                                      
Corey S. Ribotsky
                                                                                      
Manager


                                                                                
AJW QUALIFIED PARTNERS, LLC


                                                                                
By: AJW Manager, LLC



                                                                                
By: /S/ COREY S. RIBOTSKY
                                                                                      
Corey S. Ribotsky
                                                                                      
Manager


                                                                                
NEW MILLENNIUM CAPITAL PARTNERS II, LLC

                                                                                
By: First Street Manager II, LLC

15

--------------------------------------------------------------------------------

                                                                                
By: /S/ COREY S. RIBOTSKY
                                                                                     
Corey S. Ribotsky
                                                                                     
Manager

16

 

 

--------------------------------------------------------------------------------

ITRONICS INC.

LOCATIONS OF COLLATERAL AND SUBSIDIARIES

Intellectual Property Security Agreement

Schedule A

 

Principal Place of Business:

> > 6490 S. McCarran Blvd., Suite 23
> > 
> > Reno, NV 89509
> > 
> > 775-689-7696, fax 689-7691

Locations Where Collateral is Located or Stored:

> > 6490 S. McCarran Blvd, Suite 23, Reno, NV 89509
> > 
> > 14305 Mt. McClellan Street, Reno, NV 89506
> > 
> > 35 No. Edison Way, Nos. 8 and 46, Reno, NV 89502
> > 
> >  

List of Subsidiaries of the Company:

> > 

Whitney & Whitney, Inc.

Itronics Metallurgical, Inc

Itronics California, Inc.

Nevada Hydrometallurgical Project (A Partnership)

American Hydromet (A Joint Venture)

American Gold & Silver Ltd. (A Limited Partnership)

 

July 11, 2005

--------------------------------------------------------------------------------

 

 

ITRONICS INC.

INTELLECTUAL PROPERTY

Intellectual Property Security Agreement Schedule B

U.S. Trademarks:

           Gold'n Gro

           Silver Nevada Miner bar

> Gold Nevada Miner bar

Corporate names:

          Itronics Inc.

          Itronics Metallurgical, Inc.

          Whitney & Whitney, Inc.

Web sites:

           www.itronics.com

           www.itromet.com

           www.whitneywhitney.com

           www.goldngro.com

           www.insidemetals.com

Intellectual Property:

          Demetallization of used photochemicals

         Demetallization of silver-bearing ammonium thiosulfate concentrates

         Recovery and refining silver from electro-flake

         Continuous process for silver removal from photographic film and papers

         Manufacture of liquid fertilizer from demetallized liquid
photochemicals

         Production of high purity silver

         Utilization of used aqueous ammonia in Gold'n Gro fertilizer products

         Recovery of gold, silver and mercury from mine intermediate products

         Recovery of gold, silver, copper and other metals from geothermal scale

         Cyanide detoxification and demetallization of mine waste waters

         Silver and gold production from high silver content gold mines

         Silver recovery from flue dusts

        Manufacture of a reagent for use in heap leaching refactory gold ores

        Removal of arsenic, cadmium, chrome, lead and mercury from ammonium

            polyphosphate fertilizer

       Recovery of arsenic, cadmium, chrome, lead, mercury and silver from water

       Application of low temperature vacuum distillation for clean water
removal and

           volume reduction of used aqueous chemical streams

       Data bases and formulas for insidemetals.com web site

 

July 11, 2005

 

--------------------------------------------------------------------------------

ITRONICS INC.

JURISDICTIONS

Intellectual Property Security Agreement Schedule C

 

 

Nevada:

 

   Secretary of State of Nevada

   UCC Division

   200 North Carson Street

   Carson City, NV 89701-4069

   Phone 7775-684-5708

 

July 13, 2005

--------------------------------------------------------------------------------

ITRONICS INC

LIST OF SECURED PROPERTY

Intellectual Agreement Schedule D

TOTAL

SECURED

DUE

SECURED PARTY

PROPERTY

AS OF 6/30/05

Secured long term debt: ITRONICS METALLURGICAL, INC. Fidelity Mortgage Lenders
First Trust Deed -14305 Mt. McClellan, Reno, NV

496,454

Ford Credit 2000 Ford F350

2,168

Ford Credit 2001 Ford F350

9,327

First Federal Leasing 168 bulk drums

16,952

City of Reno SAD Special Assessment District-Mt. McClellan property

96,074

TOTAL SECURED LONG TERM DEBT

620,975

Leased equipment - unrelated parties ITRONICS INC.: Heartland Business Credit
Telephone system

547

Total-Itronics Inc.

547

ITRONICS METALLURGICAL, INC. Linc Comstock Air compressor, cells, scales, pumps

30,934

Santa Barbara Leasing 500 gal tank, ten pumps, filter

11,851

Toyota Lease Toyota forklift

2,068

Engs Lease Plan 2000 Peterbilt Model 330 truck

4,695

DeLage Landen 2 Dell computer systems

31,039

Information Leasing 36 totes

19,436

American Express 1 server, 2 workstations

24,775

Linc Capital Processor, Manhattan software

38,335

US Bancorp 2-7000 gal tanks

42,439

Wells Fargo Computer with workstation

18,583

CIT Tech QAD software, 1 computer, HP Laserjet printer

84,886

Siemens Fileserver, deskjet, color laserjet

46,201

American Express 36 bulk drums

25,988

Fisher-Anderson 39 bulk drums

46,264

Heller/GE Cap 4 network servers, Seagate backup

13,000

Compaq 2 Compaq laptops and programs

53,226

GE Capital 5 injectors

61,811

GE Capital 180 bulk drums

47,133

IFC Credit Corp. 2-7000 gal tanks

67,592

GE Leasing 120 bulk drums

59,012

Dell Financial 5 Dell computers

3,099

Dell Financial Laptop computer

1,730

Accr partial mo.(.5 month)

5,575

Total-Itronics Metallurgical, Inc.

739,672

WHITNEY & WHITNEY, INC.: Wells Fargo 2-7000gal tanks

3,276

GE Capital 2-7000 gal tanks

31,340

Newcourt Financial Xerox copier, computers

9,493

America Express 2 Servers, 2 computers, furniture

14,174

Linc Capital 2-7000 gal tanks

48,598

Linc Comst 375 drums

43,591

Textron 2-7000 gal tanks, 2 mixers

12,593

Accrued partial month(1 mo)

4,367

Total-Whitney & Whitney, Inc.

167,431

TOTAL LEASED EQUIPMENT TOTALS

907,650

Related Party Secured Debt: John W. Whitney 1999 GMC Yukon

11,926

John W. Whitney UCC on 2000 Peterbilt Model 330 truck

17,681

Total Related Party Secured Debt

29,607

CONSOLIDATED SECURED DEBT

1,558,232

Certain lenders / lessors have filed UCC forms on the related assets described
above

Other financings: Itronics Metallurgical, Inc. factored certain accounts
receivable, and UCC filings were made. This program is being phased out, and
financing now is on inventory of certain raw materials. UCC filings have been
made against the applicable raw material, the finished product produced from the
raw material, and the resulting receivable from the sale of the applicable
finished product. Two distillers have been pre-sold and are presently in the
final stage of manufacture. The cost was financed, and a UCC will be filed
against the ultimate invoice. Other: The Internal Revenue Service has filed a
lien against all assets of Itronics Metallurgical, Inc. and Itronics California,
Inc. against payment of withheld taxes. July 11, 2005  

--------------------------------------------------------------------------------

 